

113 HR 3128 IH: Protect Patients Act
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3128IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Ms. Matsui introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to provide additional penalties applicable to psychiatric hospitals and units that fail to comply with Medicare discharge planning process requirements.1.Short titleThis Act may be cited as the Protect Patients Act.2.Additional penalties for psychiatric hospital or unit failure to comply with Medicare discharge planning process requirementsSection 1861(ee) of the Social Security Act (42 U.S.C. 1395x(ee)) is amended by adding at the end the following new paragraph:(4)(A)Beginning 1 year after the date of the enactment of this paragraph, a psychiatric hospital or a psychiatric unit (as described in the matter following clause (v) of section 1886(d)(1)(B)) that is determined by the Secretary not to have in place a discharge planning process that meets the requirements of this subsection is subject to a civil money penalty of not more than $10,000. A civil money penalty under this subparagraph shall be imposed and collected in the same manner as civil money penalties under subsection (a) of section 1128A are imposed and collected under that section.(B)Beginning 1 year after the date of the enactment of this paragraph, the Secretary may require a psychiatric hospital or such a psychiatric unit that the Secretary has determined on multiple occasions does not have in place a discharge planning process that meets the requirements of this subsection to enter into an agreement with the Secretary, similar to a system improvement agreement applied pursuant to section 1866(b), to—(i)obtain from a third party that is selected by the Secretary an independent review of policies and procedures of the hospital or unit for purposes of providing recommendations for establishing a sufficient discharge planning process under this subsection;(ii)retain an independent compliance officer for a period specified in the agreement to monitor and assist the hospital or unit in establishing a sufficient discharge planning process under this subsection;(iii)submit periodic reports to the Secretary detailing improvements made to the policies and procedures of the hospital or unit to have in place a sufficient discharge planning process under this subsection; and(iv)undertake such other actions as the Secretary determines necessary in order to ensure that the hospital or unit will continue to have a sufficient discharge planning process under this subsection on an ongoing basis.(C)In the case that a psychiatric hospital or such a psychiatric unit has entered into an agreement under subparagraph (B) and does not have in place a sufficient discharge planning process by the date that is 45 days after entering into such agreement, the Secretary may, in consultation with the State, appoint temporary management to oversee the operation of the hospital or unit, assure the health and safety of the hospital or unit’s inpatients, and ensure compliance with requirements of such discharge planning process by the hospital or unit. The temporary management under this subparagraph shall be terminated when the Secretary has determined that the hospital or unit has the management capability to ensure continued compliance with all such requirements..